NUMBER 13-17-00593-CV
                              NUMBER 13-19-00223-CV

                                  COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI – EDINBURG


        IN THE GUARDIANSHIP OF LEON R. BERNSEN, SR., AN
              ALLEGED INCAPACITATED PERSON


                  On appeal from the County Court at Law No. 5
                           of Nueces County, Texas.


                                             ORDER
               Before Justices Benavides, Hinojosa, and Valdez1
                                 Order Per Curiam

        Cross-appellant Lynn Bernsen filed a cross-appeal in appellate cause number 13-

17-00593-CV, In the Guardianship of Leon R. Bernsen, an Alleged Incapacitated Person,


        1 Retired Thirteenth Court of Appeals Chief Justice Rogelio Valdez, assigned to this Court by the

Chief Justice of the Supreme Court of Texas pursuant to the government code. See TEX. GOV’T CODE ANN.
§ 74.003.
from judgments entered by the County Court at Law No. 5, Nueces County, Texas. Lynn

desires to appeal the trial court’s order “that the email communications between Dianna

Bernsen and Attorney Leshin are not admitted at this time.” However, this is a non-

appealable order, and this Court does not have jurisdiction.

      This appeal with respect to appellants Dianna and Leon Bernsen Sr. is hereby

SEVERED from Lynn’s attempted appeal and placed into appellate cause number 13-19-

00223-CV styled In the Guardianship of Leon R. Bernsen, Sr., an Alleged Incapacitated

Person. The appeal with respect to appellant Dianna Bernsen and cross-appellant Lynn

Allison remains docketed under the original cause number 13-17-00593-CV and will

proceed in due course.

      IT IS SO ORDERED.

                                                       PER CURIAM



Delivered and filed the
8th day of August, 2019.




                                            2